Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitesh Mehta on 05/06/2022.
Claim 15 of the claims filed on 04/19/2022 has been amended as follows:
15.	The cabin arrangement according to claim 14, further comprising a plurality of functional units of the cabin arrangement, at least one of the plurality of functional units configured to be controlled via the interactive button. 
The application has been amended as follows:
Paragraph [0004] of the amendments to the specification filed on 04/19/2022 has been amended as follows: 
Some of these requirements have been the subject matter of what is referred to as the E-CAB-project (“E-enabled Cabin and Associated Logistics for Improved Passenger Services and Operation Efficiency”; cordis.europa.eu







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including wherein the horizontal surface is formed by a surface of an extension configured to be moved between a slide-in position and an extended position, in which the extension protrudes in relation to the rack structure with respect to the depth direction. By contrast, Guering (US 20130259612 A1) discloses a cabin arrangement for an aircraft comprising a galley monument comprising at least one projection surface, a projector device configured to project graphical information onto the projection surface, the galley monument has a rack structure with slide-in compartments extending in a depth direction, and a horizontal surface oriented transversely with respect to the depth direction is configured as one of the at least one projection surface of the galley monument. However, Guering fails to mention wherein the horizontal surface projection is formed by a surface of an extension configured to be moved between a slide-in position and an extended position, in which the extension protrudes in relation to the rack structure with respect to the depth direction. Therefore, it would have not been obvious to incorporate prior art which disclose cabin arrangements for transportation vehicles, in particular cabins comprising of galley monuments with projectors and projection surfaces in the manner as described above.
For claim 12 the prior art of record does not teach or suggest the invention as claimed, including wherein the vertical surface is formed by a front covering closing off one of the slide-in compartments. 
By contrast, Guering (US 20130259612 A1) as modified by Kircher et al. (US 20150232168 A1) discloses a cabin arrangement for an aircraft comprising a galley monument comprising at least one projection surface, a projector device configured to project graphical information onto the projection surface, the galley monument has a rack structure with slide-in compartments extending in a depth direction, wherein a vertical surface oriented along the depth direction is configured as one of the at least one projection surface of the galley monument. However, modified Guering fails to mention wherein the vertical projection surface is formed by a front covering closing off one of the slide-in compartments.
Therefore, it would have not been obvious to incorporate prior art which disclose cabin arrangements for transportation vehicles, in particular cabins comprising of galley monuments with projectors and projection surfaces in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
    Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647